Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Corus Entertainment announces discount for Class B Shares issued under its Dividend Reinvestment Plan TORONTO, Sept. 29 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced today that its Board of Directors has approved a discount for Class B Shares issued from treasury pursuant to the terms of its Dividend Reinvestment Plan ("the Plan"). Under the Plan, eligible holders of Class A Shares and Class B Shares may acquire additional Class B Shares through reinvestment of the cash dividends paid on their respective shareholdings. At the Company's discretion, shares issued under the Plan may be purchased on the open market or issued from treasury. At this time, Corus' Board of Directors has approved the issuance of shares from treasury at a two percent discount from the average market price, as determined pursuant to the terms of the Plan. This change will be effective for any dividends payable on or after November 1, 2009, until such time as the Company elects otherwise. Registered shareholders who are residents of Canada and who are not currently participants in the Plan may elect to participate in the Plan through the completion of an enrollment form which can be obtained from the Company's Plan administrator, CIBC Mellon Trust Company, on their website at www.cibcmellon.com or by calling 1-800-387-0825. Non-registered beneficial shareholders who are residents of Canada and who wish to join the Plan should consult their broker, financial institution or other intermediary through which they hold Class A Shares or Class B Shares. About Corus Entertainment Inc. Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, advertising services, television broadcasting, children's book publishing and children's animation. The company's multimedia entertainment brands include YTV, Treehouse, W Network, CosmoTV, VIVA, Movie Central, HBO Canada, Nelvana, Kids Can Press and radio stations including CKNW, CKOI and Q107. Corus creates engaging branded entertainment experiences for its audiences across multiple platforms. A publicly traded company, Corus is listed on the Toronto (CJR.B) and New York (CJR) exchanges. Experience Corus on the web at www.corusent.com. This statement contains forward-looking information and should be read subject to the following cautionary language: To the extent any statements made in this press release contain information that is not historical; these statements are forward-looking statements within the meaning of applicable securities laws. These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements.
